DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 11 and 22-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-7 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chou (US 2018/0059379 A1, cited by applicant) in view of Onoda et al. (JP2007279136A, cited by applicant, English translation attached).

As to claim 1, Chou discloses an optical prism (Fig. 9: optical path folding element 9000), comprising:
an object side (Fig.9: incident surface 9100);
a reflective surface (Fig.9: path folding surface 9200) that redirects light received through the object side from a first portion of an optical axis (Fig.9: the portion of the folded optical axis that is perpendicular to the incident surface 9100 corresponds to the first portion of the optical axis) to a second portion of an optical axis (Fig.9: the portion of the folded optical axis that is perpendicular to the image surface P corresponds to the second portion of the optical axis) ([0093]: “the light ray passes through the incident surface 9100 to enter the optical path folding element 9000 and is folded by 90 degrees using the path folding surface 9200.”);
an image side (Fig.9: exiting surface 9300) through which the second portion of the optical axis passes ([0093]: “the folded light ray departs from the optical path folding element 9000 through the exiting surface 9300”); and
an interlock structure (Fig.9: engaging structure 9500) at the image side of the prism ([0092]: “the exiting surface 9300 of the optical path folding element 9000 includes an optical effective portion 9400 and an engaging structure 9500”), wherein the interlock structure includes at least one surface (Fig.9: annular surface portion 9501 and conical surface 9502) configured to interlock with a complementary surface (Fig.9: annular notch 421a) of a refractive lens element (Fig.9: first lens element 421).

Chou fails to disclose the interlock structure includes a flange portion extending outward from at least two non-transmissive sides of the prism.
However, Onoda et al. teaches a flange portion extending outward from at least two non-transmissive sides of the prism (Fig.3; [0020]: the flange portion 21 has a ring band shape and projects 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Chou with the teaching of Onoda et al. to have a flange portion extending outward from at least two non-transmissive sides of the prism, so as to easily mount the prism to the housing with high mounting accuracy (abstract).

As to claim 2, Chou in view of Onoda et al. discloses the optical prism as recited in claim 1, wherein the interlock structure aligns the lens element with the prism so that the second portion of the optical axis is centered in an object side optical surface of the lens element (Chou: As shown in Fig. 9, the second portion of the optical axis is align with the center of each lens elements).

As to claim 3, Chou in view of Onoda et al. discloses the optical prism as recited in claim 1, wherein the interlocking surfaces of the prism and the lens element are configured to prevent movement of the lens element with respect to the prism (Chou: [0094]: “As shown in a partial enlarged view of FIG. 9, the optical path folding element 9000 is engaged with the annular notch 421a of the first lens element 421 by the step, which is between the optical effective 9400 and the annular surface portion 9501, for fixing”).

As to claim 5, Chou in view of Onoda et al. discloses the optical prism as recited in claim 1, wherein the image side of the prism includes a flange, wherein the interlock structure is located on the flange (Chou: Fig.9: the protrusion formed by annular surface portion 9501 and 5the conical surface 9502 corresponds to the claimed flange).

As to claim 6, Chou in view of Onoda et al. discloses the optical prism as recited in claim 5, wherein the flange is truncated on at least one side of the prism (Chou: As shown in Fig.9, the protrusion is disposed on the exiting surface 9300 of the prism).

As to claim 7, Chou in view of Onoda et al. discloses the optical prism as recited in claim 5, wherein the interlock structure of the prism includes a sloped surface at an outer edge of the flange (Chou: Fig.9: the portion of the protrusion adjacent to the path folding surface 9200 has a sloped surface, i.e., the path folding surface 9200, at the outer edge of the protrusion).

As to claim 22, Chou discloses a camera (Fig.10; [0095]: an image sensor and the imaging lens module 500), comprising:
a photosensor ([0095]: image sensor) configured to capture light projected onto a surface of the photosensor ([0093]: “the light ray departs from the optical lens assembly 420 to image on the image surface P”.  The image surface P corresponds to the claimed surface of the photosensor);
a prism (Fig. 9: optical path folding element 9000) that redirects light received from an object field from a first portion of an optical axis (Fig.9: the portion of the folded optical axis that is perpendicular to the incident surface 9100 corresponds to the first portion of the optical axis) to a second portion of the optical axis (Fig.9: the portion of the folded optical axis that is perpendicular to the image surface P corresponds to the second portion of the optical axis) ([0093]: “the light ray passes through the incident surface 9100 to enter the optical path folding element 9000 and is folded by 90 degrees using the path folding surface 9200”), wherein an image side of the prism includes an interlock structure (Fig.9: engaging structure 9500) ([0092]: “the exiting surface 9300 of the optical path folding element 9000 includes an optical effective portion 9400 and an engaging structure 9500”.  The exiting surface 930 corresponds to the image side of the prism); and
one or more refractive lens elements (Fig.9: first lens element 421, second lens element 422, third lens element 423 and fourth lens element 424) that refract light on the second portion of the optical axis to form an image at an image plane at or near a surface of the photosensor ([0093]: “the folded light ray departs from the optical path folding element 9000 through the exiting surface 9300 and then enters into the optical lens assembly 420. Finally, the light ray departs from the optical lens assembly 420 to image on the image surface P”), wherein an object side of a first lens element of the one or more refractive lens elements includes a complementary structure (Fig.9: annular notch 421a of the first lens element 421 corresponds to the claimed complementary structure) that interlocks with the interlock structure of the prism ([0094]: “the optical path folding element 9000 is engaged with the annular notch 421a of the first lens element 421 by the step”).

Chou fails to disclose the interlock structure having a flange portion extending outward from at least two non-transmissive sides of the prism.
However, Onoda et al. teaches a flange portion extending outward from at least two non-transmissive sides of the prism (Fig.3; [0020]: the flange portion 21 has a ring band shape and projects outward from both end faces 22d and 22e.  The end faces 22d and 22e correspond to the claimed at least two non-transmissive sides).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Chou with the teaching of Onoda et al. to have a flange portion extending outward from at least two non-transmissive sides of the prism, so as to easily mount the prism to the housing with high mounting accuracy (abstract).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chou (US 2018/0059379 A1, cited by applicant) in view of Onoda et al. (JP2007279136A, cited by applicant, English translation attached) as applied to claim 1 above, and further in view of Takahashi (US 2009/0212202 A1, cited in previous Office Action).

As to claim 4, Chou in view of Onoda et al. discloses the optical prism as recited in claim 1.  
The combination of Chou and Onoda et al. fails to disclose a portion of an object side surface of the prism is coated with an opaque material to provide an aperture stop at the object side of the prism.
However, Takahashi teaches a portion of an object side surface of the prism is coated with an opaque material to provide an aperture stop at the object side of the prism ([0038] and [0040]: an aperture stop is located on an object side of the first surface of the prism, which may be replaced by a black coating material coated on the first surface).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Chou and Onoda et al. with the teaching of Takahashi to have a portion of an object side surface of the prism coated with an opaque material to provide an aperture stop at the object side of the prism, so as to reduce the size of the optical system while being able to control the incident light amount.

Claims 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chou (US 2018/0059379 A1, cited by applicant) in view of Onoda et al. (JP2007279136A, cited by applicant, English translation attached) as applied to claim 1 above, and further in view of Nomura et al. (US 2008/0291543 A1).

As to claims 8-10, Chou in view of Onoda et al. discloses the optical prism as recited in claim 1.
Chou fails to disclose wherein the prism has refractive power, wherein the image side of the prism includes one of a convex optical surface or a concave optical surface, and wherein the object side of the prism includes one of a convex optical surface or a concave optical surface.
However, Nomura et al. teaches the prism has refractive power, wherein the image side of the prism includes one of a convex optical surface or a concave optical surface, and wherein the object side of the prism includes one of a convex optical surface or a concave optical surface (Fig.11; [0057]: The incident surface LP1-i of the first prism LP1 is a concave surface and the exit surface LP1-o of the first prism LP1 is a convex surface).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Chou with the teaching of Nomura et al. to have a prism that has refractive power, wherein the image side of the prism includes one of a convex optical surface or a concave optical surface, and wherein the object side of the prism includes one of a convex optical surface or a concave optical surface, so as to reduce the number of lens elements, thereby reducing the size of the optical system.

Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chou (US 2018/0059379 A1, cited by applicant) in view of Onoda et al. (JP2007279136A, cited by applicant, English translation attached) and Nomura et al. (US 2008/0291543 A1).

As to claim 23, Chou discloses a device (Fig.10: electronic device 10), comprising:
one or more processors ([0095]: a control unit);
one or more cameras (Fig.10; [0095]: an image sensor and the imaging lens module 500); and
a memory ([0095]: “a storage unit, a random access memory unit (RAM), a read-only memory unit (ROM)”);
wherein at least one of the one or more cameras is a camera comprising:
a photosensor ([0095]: image sensor) configured to capture light projected onto a surface of the photosensor ([0093]: “the light ray departs from the optical lens assembly 420 to image on the image surface P”.  The image surface P corresponds to the claimed surface of the photosensor);
a prism (Fig. 9: optical path folding element 9000) that redirects light received from an object field from a first portion of an optical axis (Fig.9: the portion of the folded optical axis that is perpendicular to the incident surface 9100 corresponds to the first portion of the optical axis) to a second portion of the optical axis (Fig.9: the portion of the folded optical axis that is perpendicular to the image surface P corresponds to the second portion of the optical axis) ([0093]: “the light ray passes through the incident surface 9100 to enter the optical path folding element 9000 and is folded by 90 degrees using the path folding surface 9200”), wherein an image side of the prism includes an interlock structure (Fig.9: engaging structure 9500) ([0092]: “the exiting surface 9300 of the optical path folding element 9000 includes an optical effective portion 9400 and an engaging structure 9500”.  The exiting surface 930 corresponds to the image side of the prism); and 
one or more refractive lens elements (Fig.9: first lens element 421, second lens element 422, third lens element 423 and fourth lens element 424) that refract light on the second portion of the optical axis to form an image at an image plane at or near a surface of the photosensor ([0093]: “the folded light ray departs from the optical path folding element 9000 through the exiting surface 9300 and then enters into the optical lens assembly 420. Finally, the light ray departs from the optical lens assembly 420 to image on the image surface P”), wherein an object side of a first lens element of the one or more refractive lens elements includes a complementary structure (Fig.9: annular notch 421a of the first lens element 421 corresponds to the claimed complementary structure) that interlocks with the interlock structure of the prism ([0094]: “the optical path folding element 9000 is engaged with the annular notch 421a of the first lens element 421 by the step”).

Chou fails to disclose the memory comprising program instructions executable by at least one of the one or more processors to control operations of the one or more cameras; and the interlock strucure having a flange portion extending outward from at least two non-transmissive sides of the prism.
However, Nomura et al. teaches the memory comprising program instructions executable by at least one of the one or more processors to control operations of the one or more cameras ([0067]: “A program for operating the DSP 84 is stored in the ROM 86.”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Chou with the teaching of Nomura et al. to have a memory storing program instructions executable by at least one of the one or more processors to control operations of the one or more camera, so as to perform processing more efficiently and accurately.

The combination of Chou and Nomura et al. fails to disclose the interlock structure having a flange portion extending outward from at least two non-transmissive sides of the prism.
However, Onoda et al. teaches a flange portion extending outward from at least two non-transmissive sides of the prism (Fig.3; [0020]: the flange portion 21 has a ring band shape and projects outward from both end faces 22d and 22e.  The end faces 22d and 22e correspond to the claimed at least two non-transmissive sides).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Chou and Nomura et al. with the teaching of Onoda et al. to have a flange portion extending outward from at least two non-transmissive sides of the prism, so as to easily mount the prism to the housing with high mounting accuracy.

Claims 11 and 13-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chou (US 2018/0059379 A1, cited by applicant), 9th embodiment, in view of Chou (US 2018/0059379 A1, cited by applicant), 7th embodiment.

As to claim 11, Chou, 9th embodiment, discloses a lens system (Fig.9: imaging lens module 400), comprising:
a plurality of elements arranged along a folded optical axis of the lens system (Fig.9; [0090]: “As shown in FIG. 9, the imaging lens module 400 can include a cover 410, an optical lens assembly 420 and an optical path folding element 9000”), wherein the plurality of elements includes, in order along the folded optical axis from an object side of the lens system to an image side of the lens system:
a prism (Fig. 9: optical path folding element 9000) that redirects light received from an object field from a first portion of the folded optical axis (Fig.9: the portion of the folded optical axis that is perpendicular to the incident surface 9100 corresponds to the first portion of the optical axis) to a second portion of the folded optical axis (Fig.9: the portion of the folded optical axis that is perpendicular to the image surface P corresponds to the second portion of the optical axis) ([0093]: “the light ray passes through the incident surface 9100 to enter the optical path folding element 9000 and is folded by 90 degrees using the path folding surface 9200”), wherein an image side of the prism includes an interlock structure (Fig.9: engaging structure 9500) ([0092]: “the exiting surface 9300 of the optical path folding element 9000 includes an optical effective portion 9400 and an engaging structure 9500”.  The exiting surface 930 corresponds to the image side of the prism); and
a lens stack (Fig.9: optical lens assembly 420) comprising one or more refractive lens elements (Fig.9: first lens element 421, second lens element 422, third lens element 423 and fourth lens element 424) that refract light on the second portion of the folded optical axis to form an image at an image plane ([0093]: “the folded light ray departs from the optical path folding element 9000 through the exiting surface 9300 and then enters into the optical lens assembly 420. Finally, the light ray departs from the optical lens assembly 420 to image on the image surface P”), wherein an object side of a first lens element in the lens stack includes a complementary structure (Fig.9: annular notch 421a of the first lens element 421 corresponds to the claimed complementary structure) that interlocks with the interlock structure of the prism ([0094]: “the optical path folding element 9000 is engaged with the annular notch 421a of the first lens element 421 by the step”);
wherein interlocking the first lens element with the prism aligns an object side optical surface of the first lens element with an image side optical surface of the prism so that the second portion of the folded optical axis is aligned with an optical axis of the first lens element (As shown in Fig. 9, the second portion of the folded optical axis is align with the optical axis of each lens elements).

Chou, 9th embodiment, fails to disclose the prism has refractive power.
However, Chou, 7th embodiment teaches the prism has refractive power (Fig.7; [0083]: the central portion of the optical effective portion 7400 is a concave spherical surface, meaning that it has refractive power).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Chou, 9th embodiment, with the teaching of Chou, 7th embodiment, to have a spherical surface in the central portion of the optical effective portion of the prism, such that the prism has refractive power, so as to reduce the number of lens elements used in the optical system, thereby making the device more compact.  In addition, since the optical effective portion 7400 and the engaging structure 7500 form a step/recess on the exiting surface 7300, it is possible to have a spherical shape surface (i.e., concave or convex) in the optical effective portion 7400 while the exiting surface of the prism is directly coupling to a lens element without interfering the adjacent surface of the lens element.

As to claim 13, Chou, 9th embodiment, in view of Chou, 7th embodiment, discloses the lens system as recited in claim 11, wherein the image side of the prism includes a flange, wherein the interlock structure is located on the flange (Fig.9: the protrusion formed by annular surface portion 9501 and 5the conical surface 9502 corresponds to the claimed flange).

As to claim 14, Chou, 9th embodiment, in view of Chou, 7th embodiment, discloses the lens system as recited in claim 13, wherein the flange is truncated on at least one side of the prism (As shown in Fig.9, the protrusion is disposed on the exiting surface 9300 of the prism).

As to claim 15, Chou, 9th embodiment, in view of Chou, 7th embodiment, discloses the lens system as recited in claim 13, wherein the interlock structure of the prism includes a sloped surface at an outer edge of the flange (Fig.9: the portion of the protrusion adjacent to the path folding surface 9200 has a sloped surface, i.e., the path folding surface 9200, at the outer edge of the protrusion), wherein the complementary structure of the first lens element includes a sloped surface at an outer edge of the first lens element that interlocks with the sloped surface of the prism (As shown in Fig.9, the first lens element 421 has a sloped surface at the outer edge which interlocks with the sloped surface/conical surface 9520).

As to claims 16 and 17, Chou, 9th embodiment, in view of Chou, 7th embodiment, discloses the lens system as recited in claim 11, wherein the prism has refractive power (Fig.7; [0083]: the central portion of the optical effective portion 7400 is a concave spherical surface, meaning that it has refractive power), and wherein an image side optical surface of the prism is one of a convex optical surface or a concave optical surface (Fig.7; [0083]: the central portion of the optical effective portion 7400 is a concave spherical surface).

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chou (US 2018/0059379 A1, cited by applicant), 9th embodiment, in view of Chou (US 2018/0059379 A1, cited by applicant), 7th embodiment, as applied to claim 11 above, and further in view of Takahashi (US 2009/0212202 A1, cited in previous Office Action).

As to claim 12, Chou, 9th embodiment, in view of Chou, 7th embodiment, discloses the lens system as recited in claim 11.  
The combination of Chou, 9th embodiment, and Chou, 7th embodiment, fails to disclose a portion of an object side surface of the prism is coated with an opaque material to provide an aperture stop at the object side of the prism.
However, Takahashi teaches a portion of an object side surface of the prism is coated with an opaque material to provide an aperture stop at the object side of the prism ([0038] and [0040]: an aperture stop is located on an object side of the first surface of the prism, which may be replaced by a black coating material coated on the first surface).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Chou, 9th embodiment, and Chou, 7th embodiment, with the teaching of Takahashi to have a portion of an object side surface of the prism coated with an opaque material to provide an aperture stop at the object side of the prism, so as to reduce the size of the optical system while being able to control the incident light amount.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chou (US 2018/0059379 A1, cited by applicant), 9th embodiment, in view of Chou (US 2018/0059379 A1, cited by applicant), 7th embodiment, as applied to claim 11 above, and further in view of Nomura et al. (US 2008/0291543 A1, cited in previous Office Action).

As to claim 18, Chou, 9th embodiment, in view of Chou, 7th embodiment, discloses the lens system as recited in claim 11.  
The combination of Chou, 9th embodiment, and Chou, 7th embodiment, fails to disclose an object side optical surface of the prism is one of a convex optical surface or a concave optical surface.
However, Nomura et al. teaches wherein an object side of the prism includes one of a convex optical surface or a concave optical surface (Fig.11; [0057]: The incident surface LP1-i of the first prism LP1 is a concave surface).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Chou, 9th embodiment, and Chou, 7th embodiment, with the teaching of Nomura et al. to have an object side of the prism includes one of a convex optical surface or a concave optical surface, so as to reduce the number of lens elements, thereby reducing the size of the optical system.

Claims 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chou (US 2018/0059379 A1, cited by applicant), 9th embodiment, in view of Chou (US 2018/0059379 A1, cited by applicant), 7th embodiment, as applied to claim 11 above, and further in view of Konno (US 2007/0024739 A1, cited by applicant).

As to claim 19, Chou, 9th embodiment, in view of Chou, 7th embodiment, discloses the lens system as recited in claim 11.
The combination of Chou, 9th embodiment, and Chou, 7th embodiment, fails to disclose a second prism located on the image side of the lens stack that redirects light received from the lens stack from the second portion of the folded optical axis to a third portion of the folded optical axis.
However, Konno teaches a second prism located on the image side of the lens stack (Fig.26; [0181]: “a fourth group of lenses (Gr4) constituted by a second reflection prism (PR2; corresponding to the image-surface side prism 102 in FIG. 11) having positive optical power”) that redirects light received from the lens stack from the second portion of the folded optical axis to a third portion of the folded optical axis ( [0182]: the reflection surface S5 of the second reflection prism PR2 folds the incident light by 90 degree and reflects it towards the plane parallel plate PL.  The optical axes of the second lens group Gr2 and third lens group Gr3 correspond to the second portion of the folded optical axis, and the portion of the optical axis perpendicular to the plane parallel plate PL corresponds to the claimed third portion of the folded optical axis).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Chou, 9th embodiment, and Chou, 7th embodiment, with the teaching of Konno to add a second prism located on the image side of the lens stack that redirects light received from the lens stack from the second portion of the folded optical axis to a third portion of the folded optical axis, so as to further reduce the thickness of the imaging system, thereby making the electronic device more compact.

As to claim 20, Chou, 9th embodiment, in view of Chou, 7th embodiment, and Konno discloses the lens system as recited in claim 19, wherein the second prism has refractive power (Konno: [0181]: “a second reflection prism (PR2; corresponding to the image-surface side prism 102 in FIG. 11) having positive optical power”).

As to claim 21, Chou, 9th embodiment, in view of Chou, 7th embodiment, and Konno discloses the lens system as recited in claim 19, wherein an object side surface of the second prism includes an interlock structure configured to interlock with a complementary structure of a last refractive lens element in the lens stack (Fig.9 of Chou discloses the incident-side prism/optical path folding element 9000 being engaged with the first lens element 421, which results in a structure with improved stability; therefore, when combining Chou and Konno to add a second prism/an image-surface side prism, it would have been obvious to a person skilled in the art to include an interlock structure on the object side surface of the second prism to interlock with a complementary structure of a last refractive lens element in the lens stack, so as to improve the stability of the whole structure).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Zhang (US 2019/0387140 A1) discloses a camera assembly including a prismatic reflector disposed in the casing.  The prismatic reflector includes a light-incident surface facing the light inlet, an opposite surface oppositely to the light-incident surface, a reflective face coupled to the light-incident surface and the opposite surface, and a light-emitting surface coupled to the light-incident surface and the opposite surface.
Sugihara et al. (US 2016/0334626 A1) discloses an eyepiece optical member having a light guide prism in which image light from the display element enters through an entrance surface and is guided to exit from an exit surface towards an eyeball of an observer so as to be observed as a magnified virtual image.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENZHEN WU whose telephone number is (571)272-2519.  The examiner can normally be reached on 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SINH TRAN can be reached on (571)272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZHENZHEN WU/Examiner, Art Unit 2696 

/SINH TRAN/Supervisory Patent Examiner, Art Unit 2696